DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 
Allowable Subject Matter
Claims 1, 5-8, 12-13, 15-16, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Suryo et al. and Huang provide the closest prior art. As discussed in the prior Office Actions, each of Suryo et al. and Huang disclose a device for growing algae comprising a reservoir, a liquid transport assembly comprising a first position, and at least one intermediate stage located below the first position and above the reservoir such that algae growth liquid drops from the first position to the reservoir through an intermediate stage. However, neither Suryo et al. nor Huang disclose or teach a rigid support frame composed from a plurality of horizontal and vertical framing members and having a horizontal cross-section defining a foot print of the rigid support frame, a bottom of the rigid support frame being located within the reservoir, a top of the rigid frame defined by a plurality of uppermost of the horizontal members of the rigid support frame, the liquid transport assembly includes a fluid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Broneske et al. and Akasaka et al. are each directed to a photobioreactor comprising a plurality of intermediate stages through which algae growth liquid falls to a reservoir.
Liu et al. is directed to a photobioreactor comprising a rigid support frame supporting a liquid transport assembly and having a foot print located within a reservoir
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799